DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
Claim 11 depends from itself.  Dependent claim 12 is likewise objected to.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane, U.S. 11411410,012,041.
Lane discloses a horizonal directional drill (fig 1B) comprising: a frame (102); a carriage (116) supported on the frame; a spindle (col. 4, lines 48-51), movable along the frame by the carriage (116); a motor (154) configured to rotate the spindle; a torque sensor (128) configured to measure rotational torque in the motor during rotation of the spindle; and a processor (104) configured to execute steps to: cause the motor (154) to rotate the spindle in a first direction (during make-up); receive a first torque signal (col. 4, lines 64-67) during rotation of the spindle in the first direction (CW; col. 5, line 65 – col. 6, line 3); compare the first torque to a predetermined threshold value (col. 5, lines 3-9); upon receiving a first torque value which exceeds the predetermined threshold value (col. 6, line 63-65  col. 7, line 4; make-up torque generated), causing the motor to rotate the spindle in a second direction (CCW) opposed to the first direction; receiving a second torque signal during rotation of the spindle in the second direction (col. 6, lines 37-39) and measuring the second torque (torque is measured during break-out).
Lane discloses the processor is further configured to: continue rotation of the spindle in the first direction (CW) if the first torque does not exceed the predetermined threshold value (threshold to complete make-up).
Allowable Subject Matter
Claims 13-22 are allowed.
Claims 2, 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 July 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676